In re Henry Consulting L.L.C.; Henry, Troy; Infinity Fuels L.L.C.; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. D, No. 09-4091; to the Court of Appeal, Fourth Circuit, No. 2010-C-0424.
Granted. It does not appear the district court ruled on relator’s objection asserting the requested discovery regarding records of Henry Consulting L.L.C. was over-broad. Accordingly, the judgment of the district court is vacated, and the case remanded to the district court to make a ruling on this objection. See Stolzle v. Safety & Systems Assurance, 02-1197 (La.5/24/02), 819 So.2d 287.
KNOLL, J., would deny.